TABLE OF CONTENTS

EXHIBIT 10 (qq)

CREDIT AGREEMENT

between

QUAKER CHEMICAL CORPORATION

and

PNC BANK, NATIONAL ASSOCIATION

--------------------------------------------------------------------------------

Dated as of June 19, 2003

--------------------------------------------------------------------------------

$10,000,000






--------------------------------------------------------------------------------

TABLE OF CONTENTS



Table of Contents

 

 

 

 

 

 

Page

 

 

 

 

 

 

Section 1.

 

Amount and Terms of Credit

1

 

 

 

 

 

 

 

 

1.01

 

Commitment

1

 

 

 

 

 

 

 

 

1.02

 

Minimum Borrowing Amounts, Etc

1

 

 

 

 

 

 

 

 

1.03

 

Notice of Borrowing

1

 

 

 

 

 

 

 

 

1.04

 

Disbursement of Funds

1

 

 

 

 

 

 

 

 

1.05

 

Note

1

 

 

 

 

 

 

 

 

1.06

 

Interest

2

 

 

 

 

 

 

 

 

1.07

 

Interest Periods

2

 

 

 

 

 

 

 

 

1.08

 

Maturity of Loans

3

 

 

 

 

 

 

 

 

1.09

 

Increased Costs, Illegality, Etc

3

 

 

 

 

 

 

 

 

1.10

 

Compensation

5

 

 

 

 

 

 

 

 

1.11

 

Change of Lending Office

6

 

 

 

 

 

 

 

 

1.12

 

Extension of Expiry Date

6

 

 

 

 

 

 

Section 2.

 

Fees; Commitments

6

 

 

 

 

 

 

 

 

2.01

 

Commitment Fee

6

 

 

 

 

 

 

 

 

2.02

 

Voluntary Reduction of Commitments

6

 

 

 

 

 

 


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

2.03

 

Termination of Commitments

6

 

 

 

 

 

 

Section 3.

 

Payments

7

 

 

 

 

 

 

 

 

3.01

 

Voluntary Prepayments

7

 

 

 

 

 

 

 

 

3.02

 

Method and Place of Payment

7

 

 

 

 

 

 

 

 

3.03

 

Net Payments

7

 

 

 

 

 

 

Section 4.

 

Conditions

8

 

 

 

 

 

 

 

 

4.01

 

Conditions Precedent to the Effective Date

8

 

 

 

 

 

 

 

 

4.02

 

Conditions Precedent to Loans

8

 

 

 

 

 

 

Section 5.

 

Representations and Warranties

9

 

 

 

 

 

 

 

 

5.01

 

Corporate Status

9

 

 

 

 

 

 

 

 

5.02

 

Power and Authority

9

 

 

 

 

 

 

 

 

5.03

 

No Violation

9

 

 

 

 

 

 

 

 

5.04

 

Litigation

10

 

 

 

 

 

 

 

 

5.05

 

Use of Proceeds; Margin

10

 

 

 

 

 

 

 

 

5.06

 

Governmental Approvals

10

 

 

 

 

 

 

 

 

5.07

 

Investment Company Act

10

 

 

 

 

 

 

 

 

5.08

 

Public Utility Holding Company Act

10

 

 

 

 

 

 


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

5.09

 

Financial Condition; Financial Statement

10

 

 

 

 

 

 

 

 

5.10

 

Tax Returns and Payments

11

 

 

 

 

 

 

 

 

5.11

 

Compliance with ERISA

11

 

 

 

 

 

 

 

 

5.12

 

Environmental Matters

11

 

 

 

 

 

 

Section 6.

 

Affirmative Covenants

11

 

 

 

 

 

 

 

 

6.01

 

Financial Statements

12

 

 

 

 

 

 

 

 

6.02

 

Certificates; Other Information

12

 

 

 

 

 

 

 

 

6.03

 

Payment of Obligations

12

 

 

 

 

 

 

 

 

6.04

 

Conduct of Business and Maintenance of Existence

12

 

 

 

 

 

 

 

 

6.05

 

Insurance

13

 

 

 

 

 

 

 

 

6.06

 

Books and Records

13

 

 

 

 

 

 

 

 

6.07

 

Notices

13

 

 

 

 

 

 

 

 

6.08

 

Environmental Laws

13

 

 

 

 

 

 

 

 

6.09

 

Payment of Taxes

13

 

 

 

 

 

 

 

 

6.10

 

Further Assurances

14

 

 

 

 

 

 

Section 7.

 

Negative Covenants

14

 

 

 

 

 

 

 

 

7.01

 

Negative Pledge

14

 

 

 

 

 

 


iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

7.02

 

Dissolutions and Mergers

15

 

 

 

 

 

 

 

 

7.03

 

Disposition of Assets

15

 

 

 

 

 

 

 

 

7.04

 

Conduct of Business

15

 

 

 

 

 

 

 

 

7.05

 

Use of Proceeds

15

 

 

 

 

 

 

 

 

7.06

 

Financial Covenants

16

 

 

 

 

 

 

Section 8.

 

Events of Default

16

 

 

 

 

 

 

 

 

8.01

 

Payments

16

 

 

 

 

 

 

 

 

8.02

 

Covenants Without Notice

16

 

 

 

 

 

 

 

 

8.03

 

Representations, etc

16

 

 

 

 

 

 

 

 

8.04

 

Covenants With Notice

16

 

 

 

 

 

 

 

 

8.05

 

Other Agreements

16

 

 

 

 

 

 

 

 

8.06

 

Bankruptcy, etc

17

 

 

 

 

 

 

 

 

8.07

 

ERISA

17

 

 

 

 

 

 

 

 

8.08

 

Judgments

17

 

 

 

 

 

 

Section 9.

 

Definitions

18

 

 

 

 

 

 

Section 10.

 

Miscellaneous

23

 

 

 

 

 

 

 

 

10.01

 

Payment of Expenses, Etc

23

 

 

 

 

 

 


iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

10.02

 

Right of Sctoff

24

 

 

 

 

 

 

 

 

10.03

 

Notices; Financial Information Available Through the SEC

24

 

 

 

 

 

 

 

 

10.04

 

Benefit of Agreement

24

 

 

 

 

 

 

 

 

10.05

 

No Waiver; Remedies Cumulative

25

 

 

 

 

 

 

 

 

10.06

 

Calculations; Computations

25

 

 

 

 

 

 

 

 

10.07

 

Governing Law; Submission to Jurisdiction; Venue

25

 

 

 

 

 

 

 

 

10.08

 

Counterparts

26

 

 

 

 

 

 

 

 

10.09

 

Headings Descriptive

26

 

 

 

 

 

 

 

 

10.10

 

Amendment or Waiver

26

 

 

 

 

 

 

 

 

10.11

 

Survival

26

 

 

 

 

 

 

 

 

10.12

 

Waiver of Jury Trial

26



v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT, dated as of June 19, 2003, between QUAKER CHEMICAL CORPORATION
(the “Borrower”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”). Unless
otherwise defined herein, all capitalized terms used herein and defined in
Section 9 are used herein as so defined.

W I T N E S S E T H :

WHEREAS, subject to and upon the terms and conditions herein set forth, the Bank
is willing to make available the credit facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1.
AMOUNT AND TERMS OF CREDIT

1.01    Co mmitment.  Subject to and upon the terms and conditions herein set
forth, the Bank agrees to make a loan or loans (each, a “Loan” and,
collectively, the “Loans”) to the Borrower, which Loans (i) shall be made at any
time and from time to time on and after the Effective Date and prior to the
Expiry Date; (ii) may be repaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not exceed at any time outstanding that aggregate
principal amount of $10,000,000.

1.02    Minimum Borrowing Amounts, Etc.   The aggregate principal amount of each
Loan shall not be less than the Minimum Borrowing Amount. More than one Loan may
be incurred on any day; provided that at no time shall there be outstanding more
than eight Loans.

1.03    Notice of Borrowing.   Whenever the Borrower desires to incur a Loan, it
shall give written notice to the Bank, prior to (i) 12:00 Noon (Philadelphia
time), at least two Business Days’ prior to the date on which the Loan will be
disbursed, if the requested Loan is to be a Eurodollar Loan, or (ii) 3:00 P.M.
(Philadelphia time) on the date on which the Loan will be disbursed if the
requested Loan is to be a Prime Rate Loan. Each such notice (each a “Notice of
Borrowing”) shall, except as provided in Section 1.09(b), be irrevocable, shall
be executed by an Authorized Financial Officer of the Borrower and shall be in
the form of Exhibit A, appropriately completed to specify: (i) the aggregate
principal amount of the Loan requested; (ii) the date of such borrowing (which
shall be a Business Day); (iii) the Interest Rate Basis selected for the Loan;
(iv) if applicable, the Interest Period to be initially applicable thereto; and
(v) the Maturity Date of such Loan (provided that the Maturity Date shall in no
event be later than the Expiry Date).

1.04    Di sbursement of Funds.   On the date specified in the respective Notice
of Borrowing, the Bank will make available to the Borrower the amount of the
Loan to be made on such date (if any) by depositing such amount, in funds of
same day availability, to the account of the Borrower, on the books of the Bank;
or by wire transfer of such funds in accordance with the Borrower’s prior
written instructions.

1.05     Note. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans shall be evidenced by a promissory note substantially in
the form of Exhibit B with blanks appropriately completed in conformity herewith
(the “Note”).






--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)        The Note shall (i) be executed by the Borrower, (ii) be payable to
the order of the Bank and be dated the Effective Date, (iii) be in a stated
principal amount equal to the Commitment, and shall be payable in the principal
amount of the Loans evidenced thereby, (iv) mature on the Expiry Date, (v) bear
interest as provided in Section 1.06, (vi) be subject to voluntary prepayment as
provided in Section 3.01, and (vii) be entitled to the benefits of the
Agreement.

(c)        The Bank will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and will prior to any transfer of
the Note endorse thereon the outstanding principal amount of Loans evidenced
thereby. Failure to make any such notation shall not affect the Borrower’s
obligations in respect of such Loans.

1.06     Interest. (a) The unpaid principal amount of each Loan shall bear
interest from the date of the disbursement thereof until maturity (whether by
acceleration or otherwise) at a rate per annum which shall at all times be the
Applicable Margin plus the relevant Interest Rate Basis.

(b)        Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall bear interest at a rate per annum
(recomputed daily) equal to 2.55% per annum in excess of the average daily cost
to the Bank (as determined by the Bank, which determination shall be conclusive
and binding, absent manifest error) of overnight funds in the interbank market
in amounts comparable to the respective Loan.

(c)        Interest shall accrue from and including the date of any Loan to but
excluding the date of any repayment thereof and shall be payable in respect of
the outstanding amount of each Loan, (i) in the case of any Prime Loan, on the
last Business Day of each consecutive calendar month, (ii) on the last day of
each Interest Period applicable thereto and, in the case of an Interest Period
in excess of three months, on each date occurring at three month intervals after
the first day of such Interest Period, (iii) on any prepayment (on the amount
prepaid), (iv) at maturity (whether by acceleration or otherwise) and (v) after
such maturity (as such maturity may be extended pursuant to Section 1.07(b)), on
demand.

(d)        All computations of interest hereunder shall be made in accordance
with Section 10.06(b).

(e)        The Bank, upon determining the interest rate for any Loan for any
Interest Period, shall promptly notify the Borrower thereof.

1.07     Interest Periods.

(a)        At the time the Borrower gives a Notice of Borrowing in respect of
the making of a Loan (in the case of the initial Interest Period applicable
thereto) or in the case of a notice given at the expiration of an Interest
Period, (i) prior to 12:00 Noon (Philadelphia time) on the second Business Day
prior to the expiration of an Interest Period (if the next Interest Rate Basis
will be the Eurodollar Rate) or (ii) prior to 3:00 P.M. (Philadelphia time) on
the date of the expiration of the Interest Period (if the next Interest Rate
Basis will be the Prime Rate), it shall have the right to elect by giving the
Bank written notice (or telephonic notice promptly confirmed in writing) of the
Interest Period and Interest Rate Basis applicable to such Loan. If


2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Interest Rate Basis is the Eurodollar Rate, the Interest Period shall, at
the option of the Borrower, be one, two, three or six months. Notwithstanding
anything to the contrary contained above:

(i)         the initial Interest Period for any Loan shall commence on the date
of such Loan and each Interest Period occurring thereafter in respect of such
Loan shall commence on the day on which the next preceding Interest Period
expires;

(ii)        if any Interest Period for a Loan for which the Interest Rate Basis
is the Eurodollar Rate, begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

(iii)      if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided, that if the Interest Rate Basis for the respective Loan is the
Eurodollar Rate and if such succeeding Business Day falls in the following
calendar month, such Interest Period shall expire on the next preceding Business
Day;

(iv)      no Interest Period may be elected if it would extend beyond the Expiry
Date; and

(v)        no Interest Period may be elected at any time when a Default under
Section 7.01 or Event of Default is then in existence.

(b)        If by 3:00 P.M. (Philadelphia time) on the day of the expiration of
any Interest Period, (I) the Borrower has not notified the Bank of its selection
of a new Interest Period and/or a new Interest Rate Basis, (II) the Borrower has
not notified the Bank that it will repay the respective Loan at the expiration
of such Interest Period, and (III) no Event of Default has occurred and is
continuing, then the Borrower shall be deemed to have converted such Loan to a
Prime Rate Loan (and the Loan shall not thereupon be considered overdue), which
election shall remain in effect until (A) the Borrower repays such Loan and all
accrued interest thereon, (B) the Borrower selects another Interest Rate Basis
or (C) the Expiry Date.

1.08        Maturity of Loans.   Each Loan shall mature on its Maturity Date or,
in the case of a Prime Rate Loan, on the Expiry Date. On the applicable date,
the Borrower will pay to the Bank any and all amounts due in connection with
such Loan, which have not theretofore been paid or automatically extended
pursuant to Section 1.07(b).

1.09       In creased Costs, Illegality, Etc.    (a) In the event that the Bank
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto):

(i)         on any date for determining the Eurodollar Rate for any Interest
Period, that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurodollar market, adequate and fair means do not exist


3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

(ii)        at any time, that the Bank shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan because
of (x) any change since the date of this Agreement in any applicable law,
governmental rule, regulation, guideline, or order (whether or not having the
force of law), or in the interpretation or administration thereof and including
the introduction of any new law or governmental rule, regulation, guideline,
order or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate)
and/or (y) other circumstances affecting the interbank markets generally; or

(iii)      at any time since the date of this Agreement, that the making or
continuance of any Loan has become unlawful by compliance by the Bank in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law but with which the Bank and similarly-situated banks
customarily comply even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date of this Agreement which materially and adversely affects the
interbank Eurodollar market; then, and in any such event, the Bank shall (x) on
such date and (y) within 10 Business Days of the date on which such event no
longer exists give notice (by telephone confirmed in writing) to the Borrower of
such determination. Thereafter, (x) in the case of clause (i) above, Eurodollar
Loans shall no longer be available until such time as the Bank notifies the
Borrower that the circumstances giving rise to such notice by the Bank no longer
exist, and any Notice of Borrowing given by the Borrower with respect to
Eurodollar Loans which have not yet been incurred shall be deemed rescinded by
the Borrower, (y) in the case of clause (ii) above, the Borrower agrees to pay
to the Bank, upon written demand therefor (accompanied by the written notice
referred to below), such additional amounts as shall be required to compensate
the Bank for such increased costs or reductions in amounts received or
receivable hereunder (a written notice as to the additional amounts owed to the
Bank, showing the basis for the calculation thereof (and in the case of any
notice given as a result of a change with any law, governmental rule,
regulation, guideline or order, a description of the relevant provisions of such
law, rule, regulation, guideline or order and, as requested by the Borrower, a
memorandum or an opinion of counsel (the reasonable fees and expenses of which
shall be born by the Borrower) of recognized standing as to the effect of such
change on the Bank), submitted to the Borrower by the Bank shall, absent
manifest error, be final and conclusive and binding upon all parties hereto) and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 1.09(b) as promptly as possible and, in any event,
within the time period required by law.


4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)        At any time that any Loan is affected by the circumstances described
in Section 1.09(a)(ii) or (iii), the Borrower may (and in the case of a Loan
affected pursuant to Section 1.09(a)(iii) the Borrower shall) either (i) if the
affected Loan is then being made pursuant to a pending Notice of Borrowing,
cancel such Notice of Borrowing by giving the Bank telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
the Bank pursuant to Section 1.09(a)(ii) or (iii)) or (ii) if the affected Loan
is then outstanding, convert such loan together with interest accrued thereon
and any other amounts due thereunder to a Prime Rate Loan. The Bank, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 1.09(b), will give prompt written notice thereof to the
Borrower, which notice shall set forth the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 1.09(b) upon the subsequent receipt of such notice.

(c)        If the Bank shall have determined that after the date hereof, the
adoption or effectiveness of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by the Bank with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Bank’s capital or assets as a consequence of its commitments or obligations
hereunder to a level below that which the Bank could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration the
Bank’s policies with respect to capital adequacy), then from time to time, upon
written demand by the Bank, accompanied by the notice referred to in the last
sentence of this clause (c), the Borrower shall pay to the Bank such additional
amount or amounts as will compensate the Bank for such reduction. The Bank, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 1.09(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 1.09(c) upon the subsequent receipt of such notice.

1.10     Compensation.  The Borrower agrees to compensate the Bank, upon its
written request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by the Bank to
fund its Loans, but excluding loss of anticipated profit with respect to any
Loans) which the Bank may sustain: (i) if for any reason (other than a default
by the Bank ) a Loan does not occur on a date specified therefor in a Notice of
Borrowing (whether or not withdrawn by the Borrower or deemed withdrawn pursuant
to Section 1.09(b)); (ii) if any repayment or conversion of any Loan occurs on a
date which is not the last day of an Interest Period applicable thereto; (iii)
if any prepayment of any Loan is not made on any date specified in a notice of
prepayment given by the Borrower; or (iv) as a consequence of (x) any other
default by the Borrower to repay its Loans when required by the terms of this
Agreement or (y) an election made pursuant to Section 1.09(b). Calculation of
all amounts payable to the Bank under this Section 1.10 shall be made as though
the Bank had actually funded its relevant Loan


5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Loan, having a maturity comparable to the
relevant Interest Period and through the transfer of a Eurodollar deposit from
an offshore office of the Bank to a domestic office of the Bank in the United
States of America; provided, however, that the Bank may fund each of its Loans
in any manner it sees fit and the foregoing assumption shall be utilized only
for the calculation of amounts payable under this Section 1.10.

1.11     Change of Lending Office.   The Bank agrees that, upon the occurrence
of any event giving rise to the operation of Section 1.09(a)(ii) or (iii), or
1.09(c) with respect to the Bank, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of the Bank) to
designate another lending office for any Loans affected by such event; provided,
that such designation is made on such terms that, in the sole judgment of the
Bank, the Bank and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequences of the event giving
rise to the operation of any such Section. Nothing in this Section 1.11 shall
affect or postpone any of the obligations of the Borrower or the rights of the
Bank provided in Section 1.09.

1.12     Extension of Expiry Date.   On any Business Day not less than 60 nor
more than 90 days prior to the Expiry Date then in effect, the Borrower may, by
written notice to the Bank, request that the Expiry Date be extended for an
additional 364 days. The Bank may accept or reject such request in its sole
discretion. The Bank will notify the Borrower of its decision, in writing, not
less than 45 days prior to the Expiry Date then in effect. If the Bank shall
fail to give such notice, it shall be deemed to have rejected such request.

SECTION 2.
FEES; COMMITMENTS

2.01     Commitment Fee.   The Borrower agrees to pay to the Bank an unused
commitment fee (the “ Commitment Fee”) for the period from the Effective Date to
but not including the date the Commitment has been terminated quarterly in
arrears as billed by the Bank, at a rate per annum equal to one quarter of one
percent (.25%) per annum, payable on the amount by which the Commitment (as the
same may be reduced in accordance with Section 2.02) exceeds the average daily
unpaid balance of the Loans. The Commitment Fee shall be computed in accordance
with Section 10.06.

2.02     Voluntary Reduction of Commitments.   Upon at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
to the Bank the Borrower shall have the right, without premium or penalty, to
terminate or partially reduce the unutilized Commitment; provided, that any
partial reduction pursuant to this Section 2.02 shall be in the amount of at
least $250,000.

2.03     Termination of Commitments.   The Commitment shall terminate on the
Expiry Date as extended from time to time in accordance with the terms hereof.


6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.
PAYMENTS

3.01     Voluntary Prepayments.   The Borrower shall have the right to prepay
the Loans, in whole or in part, without premium or penalty except as otherwise
provided in this Agreement, from time to time on the following terms and
conditions: (i) the Borrower shall give the Bank written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay the Loans, the
amount of such prepayment and the specific Loans(s) to which prepayment shall be
applied, which notice shall be given by the Borrower prior to 12:00 Noon
(Philadelphia time) at least two Business Days prior to the date of such
prepayment in the case of Eurodollar Loans, or prior to 3:00 P.M. (Philadelphia
time) on the date of such prepayment in the case of Prime Rate Loans; and (ii)
each prepayment shall be in an aggregate principal amount of at least $250,000;
provided, that no partial prepayment of a Loan shall reduce the aggregate
principal amount of the Loans outstanding to an amount less than the Minimum
Borrowing Amount applicable thereto; and provided further that the Borrower
shall comply with Section 1.10 hereof.

3.02    Met hod and Place of Payment.  Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Bank not later
than 3:00 P.M. (Philadelphia time) on the date when due and shall be made in
immediately available funds and in lawful money of the United States of America
at the office of the Bank designated to receive notices pursuant to Section
10.03 hereof, it being understood that written, telex or facsimile transmission
notice by the Borrower to the Bank to make a payment from the funds in the
Borrower’s account at the Bank shall constitute the making of such payment to
the extent of such funds held in such account. Any payments under this Agreement
which are made later than 3:00 P.M. (Philadelphia time) shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

3.03    Net Payments. (a) All payments made by the Borrower hereunder or under
any Note will be made without setoff, counterclaim or other defense. All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding any tax imposed on or measured by the net income
or net profits of the Bank pursuant to the laws of the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of the Bank is located or any subdivision thereof or therein) and
all interest, penalties or similar liabilities with respect to such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under the Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
the Note. The Borrower will furnish to the Bank within 45 days after the date
the payment of any Tax is due pursuant to applicable law certified copies of tax
receipts evidencing such


7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

payment by the Borrower. The Borrower agrees to indemnify and hold harmless the
Bank, and reimburse the Bank upon its written request, for the amount of any
Taxes so levied or imposed and paid by the Bank.

(b)        The Bank agrees to deliver to the Borrower prior to the Effective
Date, an accurate and complete original signed copy of Internal Revenue Service
Form W-9 (or successor form) certifying the Bank’s entitlement to a complete
exemption from United States Withholding Tax with respect to payments to be made
under this Agreement and under the Note.

S ECTION 4.
CONDITIONS

4.01    Conditions Precedent to the Effective Date.   This Agreement shall
become effective on the date (the “Effective Date”) on which the following
conditions shall have been satisfied:

(a)        Execution of Agreement.  Each of the Borrower and the Bank shall have
executed counterparts of this Agreement and shall have delivered the same to the
other;

(b)        Note. On the Effective Date, there shall have been delivered to the
Bank the Note executed by the Borrower in the amount, maturity and as otherwise
provided herein;

(c)        Corporate Proceedings.  On the Effective Date, all corporate and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the Note shall be reasonably
satisfactory in form and substance to the Bank, and the Bank shall have received
all information and copies of all certificates, documents and papers, including
good standing certificates and any other records of corporate proceedings and
governmental approvals, if any, which the Bank reasonably may have requested in
connection therewith, such documents and papers, where appropriate, to be
certified by proper corporate or governmental authorities;

provided, however, that if the Effective Date shall not have occurred on or
before the 30th day after the Bank shall have executed and delivered to the
Borrower a counterpart hereof, then this Agreement shall be deemed terminated.

4.02    Conditions Precedent to Loans.  The obligation of the Bank to make each
Loan hereunder is subject, at the time of the making of each such Loan, to the
satisfaction of the following conditions:

(a)        Effectiveness.  The Effective Date shall have occurred.

(b)        No Default; Representations and Warranties.  At the time of the
making of each Loan and also immediately after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the respective Notice of Borrowing shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of the making
of such Loan, unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.


8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)        Notice of Borrowing.  The Bank shall have received a Notice of
Borrowing in respect of such Loans satisfying the requirements of Section 1.02.

The acceptance of the benefits of each Loan shall constitute a representation
and warranty by the Borrower to the Bank that all of the applicable conditions
specified above exist as of the date of such Loan. All of the certificates,
legal opinions and other documents and papers referred to in Section 4.01 shall
be reasonably satisfactory in form and substance to the Bank.

S ECTION 5.
REPRESENTATIONS AND WARRANTIES

In order to induce the Bank to enter into this Agreement and to make the Loans
provided for herein, the Borrower makes the following representations and
warranties, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans.

5.01    C orporate Status.  The Borrower is a corporation duly existing and in
good standing under the laws of the Commonwealth of Pennsylvania; each Principal
Subsidiary is a corporation duly existing and in good standing under the laws of
the jurisdiction of its respective incorporation; and the Borrower and each
Principal Subsidiary is duly qualified and in good standing as a foreign
corporation authorized to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
where the failure to be so qualified would not have a Material Adverse Effect.
The Borrower and each Principal Subsidiary, respectively, has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

5.02    Power and Authority.  The Borrower has the corporate power and authority
to execute, deliver and carry out the terms and provisions of the Credit
Documents and has taken all necessary corporate action to authorize the
execution, delivery and performance of the Credit Documents. The Borrower has
duly executed and delivered each Credit Document and each such Credit Document
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws generally affecting creditors’ rights, by equitable
principles (regardless of whether enforcement is sought in equity or at law) and
by principles of good faith and fair dealing.

5.03    No Violation.  Neither the execution, delivery or performance by the
Borrower of the Credit Documents nor compliance by it with the terms and
provisions thereof, nor the consummation of the transactions contemplated
therein, (i) will contravene any applicable provision of any law, statute, rule
or regulation, or any material order, writ, injunction or decree binding upon
the Borrower of any court or governmental instrumentality, (ii) will conflict
with or result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of its Principal Subsidiaries pursuant
to the terms of any indenture, mortgage, deed of trust, or other material
instrument or agreement to which the Borrower is a party or by which it or any
of its property or assets are


9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

bound or to which it is subject or (iii) will violate any provision of the
Certificate of Incorporation or By-Laws of the Borrower.

5.04     Litigation.  There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened with respect to the Borrower or any
Subsidiary (i) in which there is a reasonable possibility of an adverse decision
which could have a Material Adverse Effect or (ii) that in any manner draws into
question the validity of any material provision of any Credit Document.

5.05    Use of Proceeds; Margin. (a) The proceeds of all Loans shall be utilized
for the general corporate and working capital purposes of the Borrower.

(b)        Neither the making of any Loan hereunder, nor the use of the proceeds
thereof, will violate the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System and no part of the proceeds of any Loan
will be used to purchase or carry any Margin Stock or to extend credit for the
purpose of purchasing or carrying any Margin Stock.

5.06     Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required in
connection with (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
Credit Document.

5.07    Investment Company Act.  The Borrower is not an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

5.08    Public Utility Holding Company Act.  The Borrower is not a “holding
company,” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

5.09    Financial Condition; Financial Statement. (a) The consolidated balance
sheet of the Borrower at December 31, 2002 and the related statement of
operations and cash flows of the Borrower for the fiscal period ended as of said
date, which have been certified by PriceWaterhouseCoopers LLP, independent
certified public accountants, copies of which have heretofore been furnished to
the Bank, present fairly in all material respects the financial position of the
Borrower and its Subsidiaries at the date of said statements and their results
of operations and cash flows for the period covered thereby. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements. Except
as disclosed publicly and in writing by the Borrower, nothing has occurred since
December 31, 2002 that has had a Material Adverse Effect.

(b)        Except as correctly reflected in the financial statements described
in Section 5.09(a) or in the footnotes thereto and any Indebtedness incurred
under this Agreement, there were as of the Effective Date (and after giving
effect to any Loans made on such date), no material contingent obligation,
contingent liability or liability for taxes or any long-term lease or


10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

unusual forward or long-term commitment, including interest rate or currency
swap or exchange transactions, or with respect to the Borrower or its
Subsidiaries which either individually or in the aggregate would be material to
the Borrower and its subsidiaries on a consolidated basis, except as incurred in
the ordinary course of business subsequent to December 31, 2002.

5.10    Tax Returns and Payments.  The Borrower has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material taxes and assessments payable by it which
have become due, except for those contested in good faith. The Borrower has at
all times paid, or has provided adequate reserves (in the good faith judgment of
the management of the Borrower) for the payment of, all federal, state and
foreign income taxes applicable for all prior fiscal years and for the current
fiscal year to date.

5.11    C ompliance with ERISA.  Each Plan is in substantial compliance with
ERISA and the Code; no Reportable Event has occurred and continues with respect
to a Plan; no Plan is insolvent or in reorganization; no Plan has an Unfunded
Current Liability; no Plan has an accumulated or waived funding deficiency, has
applied for a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code; all
contributions required to be made with respect to a Plan have been timely made;
neither the Borrower nor any ERISA Affiliate has incurred any material liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975
or 4980 of the Code or reasonably expects to incur any material liability
(including any indirect, contingent or secondary liability) under any of the
foregoing Sections with respect to any Plan (other than liabilities of any ERISA
Affiliate which could not, by operation of law or otherwise, become a liability
of the Borrower); no proceedings have been instituted to terminate, or to
appoint a trustee to administer, any Plan; no condition exists which presents a
material risk to the Borrower or any ERISA Affiliate of incurring a liability to
or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; neither the Borrower nor any of its ERISA Affiliates has, within the past
six years, withdrawn in a complete or partial withdrawal under Section 4201 or
Section 4204 of ERISA from a multiemployer plan (as defined in Section
4001(a)(3) of ERISA) which would result in a Material Adverse Effect; and no
lien imposed under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate exists or is likely to arise on account of any Plan.

5.12    En vironmental Matters.  The Borrower and each Subsidiary is in
compliance with all applicable Environmental Laws, except to the extent that
such failure to comply will not result in, has not resulted in and cannot
reasonably be expected to result in a Material Adverse Effect.

S ECTION 6.
AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitment remains in effect,
the Note remains outstanding and unpaid or any other amount is owing to the Bank
hereunder, the Borrower shall:


11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.01    Fina ncial Statements.  Furnish or cause to be furnished to the Bank:

(a)        Within 90 days after each fiscal year of the Company, a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated statements of earnings, cash flows
and changes in common stockholders’ equity for such fiscal year, prepared on a
consolidated basis and in conformity with generally accepted accounting
principles, duly certified (without qualification) by independent certified
public accountants of recognized standing selected by the Borrower; and

(b)        Within 60 days after each quarter (except the last quarter) of each
fiscal year of the Borrower, a copy of unaudited consolidated financial
statements of the Borrower prepared in the same manner as the audited financial
statements referred to in Section 5.09, signed by a proper accounting officer of
the Borrower and consisting of at least a balance sheet as at the close of such
quarter and statements of operations and cash flows for such quarter and for the
period from the beginning of such fiscal year to the close of such quarter; all
such financial statements to be complete and correct in all material respects
and to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).

6.02    Certificates; Other Information.  Furnish to the Bank:

(a)        from time to time such additional information regarding the business,
financial condition and operations of the Borrower and its Subsidiaries as the
Bank may reasonably request; and

(b)        as soon as possible and in any event within fifteen days after the
same are sent, (i) copies of all financial statements and reports which the
Borrower sends to its shareholders, and (ii) copies of any and all periodic or
special reports filed by the Borrower with any governmental authority, if such
reports indicate any Material Adverse Effect has occurred or is likely to occur,
or if copies thereof are reasonably requested by the Bank.

6.03    Paym ent of Obligations.  If and to the extent the failure to do so
would result in a Material Adverse Effect, pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its Indebtedness and other obligations of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower; and cause each of its
Subsidiaries so to do.

6.04    Conduct of Business and Maintenance of Existence.  Except to the extent
that failure to do so would not result in a Material Adverse Effect, continue to
engage in business of the same general type as now conducted by it and preserve,
renew and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business; comply with all material
contractual obligations and applicable laws except to the extent that failure to
comply therewith could not reasonably be expected, in the aggregate, to have a
Material Adverse Effect; and cause each of its Subsidiaries so to do. It is
expressly understood and agreed that the Borrower and its


12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Subsidiaries in continuing their respective general businesses, have at any time
the right to implement any changes that they deem necessary or appropriate in
their corporate group structures, provided that such changes do not result in a
Material Adverse Effect.

6.05    In surance.  Maintain, in the name of the Borrower, with financially
sound and reputable insurance companies, insurance with adequate coverage on all
of its properties.

6.06    Books and Records.  Keep proper books of record and accounts in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.

6.07     Notices.  Promptly, upon gaining actual knowledge thereof, give notice
to the Bank of:

(a)        the occurrence of any Default or Event of Default;

(b)        any (i) default or event of default under any contractual obligation
of the Borrower or (ii) litigation, investigation or proceeding which may exist
at any time between the Borrower and any governmental or administrative body or
agency, which in either case, if not cured or if adversely determined, as the
case may be, would have a Material Adverse Effect;

(c)        any litigation or proceeding affecting the Borrower or any of its
Subsidiaries in which the amount involved is $10,000,000 or more and not covered
by insurance or in which injunctive or similar relief is sought which might
result in a Material Adverse Effect; and

(d)        any Material Adverse Effect on the Borrower.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) the Borrower proposes to take with respect
thereto.

6.08    E nvironmental Laws.

(a)        If and to the extent the failure to do so would result in a Material
Adverse Effect, comply with, and require compliance by all of its tenants and
subtenants, if any, and each of its Subsidiaries, with all Environmental Laws
and obtain and comply with and maintain, and require that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approval,
registrations or permits required by Environmental Laws; and

(b)        If and to the extent the failure to do so would result in a Material
Adverse Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all applicable, lawful orders and
directives respecting Environmental Laws and cause each of its Subsidiaries so
to do

6.09    Pa yment of Taxes.  If and to the extent the failure to do any of the
following would result in a Material Adverse Effect, (a) pay and discharge prior
to their becoming


13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

delinquent all taxes, assessments and other governmental charges or levies
imposed upon it or its income or upon any of its property or assets, or upon any
part thereof, as well as all lawful claims of any kind (including claims for
labor, materials and supplies) which, if unpaid, would by law become a Lien upon
its property; and (b) cause each of its Principal Subsidiaries so to do;
provided that the Borrower and its Principal Subsidiaries will not be required
to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall be contested in good faith by
appropriate proceedings or other appropriate actions diligently conducted and if
the Borrower shall have set aside on its books such reserves, if any, with
respect thereto as are required by GAAP and deemed appropriate by the Borrower
and its independent public accountants.

6.10    Further Assurances.  From time to time hereafter, execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and will take all such actions, as the Bank may reasonably
request, for the purposes of implementing or effectuating the provisions of the
Loan Documents. Upon the exercise by the Bank of any power, right, privileges or
remedy pursuant to the Loan Documents, which requires any consent, approval,
recording, qualification or authorization of any governmental or administrative
body or agency, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Bank may be required to obtain from the
Borrower for such governmental consent, approval, recording, qualification or
authorization.

S ECTION 7.
NEGATIVE COVENANTS

7.01    Negat ive Pledge.  The Borrower will not, and will not permit any
Principal Subsidiary to, create, assume, incur or suffer to exist any Lien on
any asset now owned or hereafter acquired by it, except for the following (the
“Permitted Liens”):

(a)        any Lien on any asset securing Indebtedness incurred or assumed for
the purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 90
days after the acquisition thereof;

(b)        any lien existing on any asset of any Person at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;

(c)        any Lien on any asset of any Person existing at the time such
corporation is merged or consolidated with or into the Borrower or a Subsidiary,
or existing at the time that such asset was acquired from the seller on arms’
length terms, and, in each case, not created in contemplation of such
acquisition;

(d)        Liens for taxes, assessments and governmental charges which are not
delinquent or which are being contested in good faith and by appropriate
proceedings and as to which appropriate reserves are being maintained;

(e)        Liens imposed by statute, ordinance or regulation, such as
materialmen’s, mechanics’ carriers’, workmen’s and repairmen’s Liens and other
similar Liens arising in the ordinary course of business securing obligations
which (i) are not overdue for a period of more


14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

than 30 days after filing of any notice with respect to, or such Person’s
otherwise having notice of, such Lien, (ii) are fully bonded by reputable and
responsible insurers or (iii) involve claims which are being contested in good
faith and by proper proceedings and in respect of which such Person has set
aside adequate cash (or cash equivalent) reserves for the payment of that
portion thereof in excess of $100,000 or has provided such other assurances as
the Bank may approve;

(f)        pledges or deposits to secure obligations under workers’ compensation
laws, unemployment insurance or social security laws;

(g)        Liens incurred to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or Capital Leases or to secure
statutory obligations or deposits of cash or United States government bonds
securing surety or appeal bonds or to secure indemnity, performance or other
similar bonds, in each case, incurred in the ordinary course of business;

(h)        zoning restrictions, easements, licenses, restriction on the use of
real property or immaterial irregularities in title thereto, which do not in the
aggregate have a material adverse effect on the business or financial condition
of the Borrower and its Subsidiaries;

(i)         Liens incurred by any Subsidiary to secure Indebtedness owing to the
Borrower or a wholly-owned Subsidiary;

(j)         any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased and is not secured by any additional assets; and

(k)        Liens not otherwise permitted by the foregoing clauses of this
Section securing Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of $10,000,000 and 15% of Consolidated Net
Worth.

7.02    Dissolutions and Mergers. The Borrower shall neither liquidate or
dissolve nor merge into or consolidate with or into any corporation, unless,
after giving effect to such merger or consolidation, (a) either (i) the Borrower
is the surviving corporation or (ii) the surviving corporation shall assume all
of the obligations of the Borrower hereunder; and (b) no Default or Event of
Default shall then exist.

7.03    Disposition of Assets. The Borrower and its Principal Subsidiaries shall
not sell, assign, or transfer all or a substantial portion of its consolidated
assets, or its consolidated accounts receivable, other than in the ordinary
course of business.

7.04    Conduct of Business. The Borrower shall not make or permit to be made
any material change in the character of its business as carried on at the date
of this Agreement and will not allow any Principal Subsidiary so to do.

7.05    Use of Proceeds. The Borrower shall not use any part of the proceeds of
any credit extended under this Agreement or the Note to purchase or carry, or to
reduce or retire any indebtedness incurred to purchase or carry, any Margin
Stock or to extend credit to any Person for the purpose of purchasing or
carrying any Margin Stock.


15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.06    Financial Covenants.

(a)        The Borrower will not at any time allow the ratio of (i) Consolidated
Total Indebtedness to (ii) the sum of (A) Consolidated Net Worth plus (B)
Consolidated Total Indebtedness to exceed 0.50 to 1.

(b)        The Borrower will not permit the aggregate amount of all Indebtedness
of Subsidiaries (exclusive of Indebtedness owing to the Borrower or to a
Wholly-Owned Subsidiary) outstanding at any time to exceed $40,000,000.

(c)        The Borrower will not at any time allow Consolidated Net Worth to be
less than the sum of (i) $50,000,000, plus (ii) 33% of Consolidated Net Income
(without deduction for losses sustained) accrued from December 31, 1991, to and
including the most recent fiscal quarter prior to the date of determination
thereof, plus (iii) the net proceeds of any common stock issue or conversion of
Convertible Securities occurring after December 31, 2001.

S ECTION 8.
EVENTS OF DEFAULT

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

8.01    P ayments. The Borrower shall default in the payment when due of any
principal of the Loans; or of any interest on the Loans and such default shall
continue for three days after the Borrower has actual notice thereof; or of any
Fees or other amounts owing hereunder or under any other Credit Document and
such default shall continue for seven days after the due date therefor; or

8.02    Covenants Without Notice. The Borrower shall default in the due
performance or observance by it of any material term, covenant or agreement on
its part to be performed or observed pursuant to Sections 6.07 or 7; or

8.03    Re presentations, etc. Any representation, warranty or statement made by
the Borrower herein or in any statement or certificate delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

8.04    Covenants With Notice. The Borrower shall default in the due performance
or observance by it of any material term, covenant or agreement (other than
those referred to in Sections 8.01, 8.02 and 8.03 hereof) contained in this
Agreement and such default shall continue unremedied for a period of fifteen
days after written notice from the Bank; or

8.05    Other A greements. The Borrower or any Subsidiary shall fail to pay any
Indebtedness in excess of $5,000,000 (excluding Indebtedness hereunder or under
the Note) of the Borrower or Subsidiary (as the case may be), or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to any such Indebtedness; or any other default under any agreement or
instrument relating to any such Indebtedness, or any other event, shall occur
and shall continue


16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such default or event is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or

8.06    Bank ruptcy, etc. The Borrower or any Principal Subsidiary shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy”, as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower under the Bankruptcy Code and the petition is not dismissed within 60
days after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or substantially all
of the property of the Borrower; or the Borrower commences any other proceeding
under any other reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower; or
there is commenced against the Borrower any such proceeding which remains
undismissed for a period of 60 days; or the Borrower is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower suffers any appointment of any custodian
or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or the Borrower makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Borrower for the purpose of effecting any of the foregoing; or

8.07    ER ISA. (a) Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code, any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan is, shall have been or is likely to be terminated
or the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made to a Plan has not
been timely made or the Borrower or any ERISA Affiliate has incurred or is
likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971, 4975 or 4980 of the Code; (b) there shall result from
any such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and (c)
which lien, security interest or liability, individually and/or in the
aggregate, in the opinion of the Bank, will have a Material Adverse Effect; or

8.08    Jud gments. A judgment or decree shall be entered against the Borrower
or any Principal Subsidiary for the payment of money (to the extent not paid or
covered by insurance) which together with all other such judgments is in excess
of $5,000,000 and such judgments or decrees shall not have been vacated, paid,
discharged or stayed or bonded pending appeal within 30 days from the entry
thereof;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Bank may, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the Bank
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided, that if an Event of


17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Default specified in Section 8.06 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Bank as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Commitment (or the unutilized
portion thereof) terminated, whereupon the Commitment (or the unutilized portion
thereof) shall forthwith terminate immediately and any Commitment Fees shall
forthwith become due and payable without any other notice of any kind, (ii)
declare the principal of and any accrued interest in respect of all Loans and
all obligations owing hereunder to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower and (iii) exercise
all rights and remedies available under applicable law or equity.

SEC TION 9.
DEFINITIONS

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms in this Agreement shall
include in the singular number the plural and in the plural the singular:

“Agreement” shall mean this Credit Agreement, as the same may be modified,
amended and/or supplemented from time to time.

“Applicable Eurodollar Margin” shall be 1.00 per cent per annum.

“Applicable Margin” shall be the Applicable Eurodollar Margin or the Applicable
Prime Margin, as the context may require.

“Applicable Prime Margin” shall be 0.00 per cent per annum.

“Assets” shall mean at any time the aggregate book value of all assets of the
Borrower as would be set forth at such time on a consolidated balance sheet of
the Borrower prepared in accordance with GAAP.

“Authorized Financial Officer” shall mean the chief financial officer, treasurer
or corporate controller of the Borrower or any other person duly appointed in
writing by the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 8.06.

“Borrower” shall mean Quaker Chemical Corporation, a Pennsylvania corporation.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day which shall be in the
City of Philadelphia, Pennsylvania a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in U.S. dollar deposits in the London interbank Eurodollar market.


18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Lease” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” means $10,000,000, as the same may be reduced from time to time
pursuant to Section 2.02 or Section 8.

“Commitment Fee” shall have the meaning provided in Section 2.01.

“Consolidated Net Income” shall mean, with respect to any period, the Net Income
of the Borrower and its Subsidiaries for such period after eliminating
intercompany items, all as consolidated and determined in accordance with GAAP.

“Consolidated Net Worth” shall mean, as of any particular time, the amount which
would be set forth under the caption “Stockholder’s Equity” (or any like
caption) on a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such period, less the amount which would be set forth under the
caption “Equity Adjustment from Foreign Currency Translation” (or any like
caption) on such consolidated balance sheet, all as prepared in accordance with
GAAP.

“Consolidated Total Indebtedness” shall mean, as of any particular time and
after eliminating inter-company items, all Indebtedness of the Borrower and its
Subsidiaries, all as consolidated and determined in accordance with GAAP.

“Convertible Securities” shall mean any evidences of indebtedness, shares of
stock (other than common stock), or other securities directly or indirectly
convertible into or exchangeable for shares of common stock.

“Credit Documents” shall mean this Agreement and the Note.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Effective Date” shall have the meaning provided in Section 4.01.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, policy or rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, as amended, 33 U.S.C. (S)1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. (S)7401 et seq.; the Clean Air Act, 42 U.S.C.
(S)7401 et seq.; the Safe Drinking Water


19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Act, 42 U.S.C. (S)3808 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. (S)2701
et seq. and any applicable state and local or foreign counterparts or
equivalents.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and the rulings issued
thereunder. Section references to ERISA are to ERISA as in effect at the date of
this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower would be deemed to be a “single employer” (i)
within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar Loan” shall mean a Loan for which the interest rate is the
Eurodollar Rate, plus the Applicable Eurodollar Margin.

“Eurodollar Rate” shall mean with respect to each day during each Interest
Period, the rate per annum determined by the Bank by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/16th of 1%) (i) the
rate per annum determined by the Bank in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) to be the
eurodollar rate two Business Days prior to the start of such Interest Period,
for deposits of comparable term and amount in the London interbank Eurodollar
market for the delivery on the first day of such Interest Period by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D). The
Eurodollar Rate shall be adjusted with respect to any Eurodollar Loan on and as
of the effective date of any change in the reserve requirements referred to in
clause (ii) of the preceding sentence.

“Event of Default” shall have the meaning provided in Section 8.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expiry Date” shall mean the date occurring 364 days after the Effective Date.

“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
2.01.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Sections 6 and 7,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 10.06(a).

“Hazardous Materials” shall mean (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive


20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect under any
applicable Environmental Law.

“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property,
except accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person as lessee under Capital Leases, (v) all Indebtedness
of others secured by a Lien on any asset of such person, whether or not such
Indebtedness is assumed by such Person, (vi) all Indebtedness of others
guaranteed by such Person and (vii) all non-contingent obligations of such
Person to reimburse or prepay any bank or other Person in respect of amounts
paid under a letter of credit, banker’s acceptance or similar instrument.

“Interest Expense” shall mean, for any period, the total interest expense of the
Borrower determined as the same would be set forth in a statement of income of
the Borrower for such period.

“Interest Period”, with respect to any Loan, shall mean the interest period
applicable thereto, as determined pursuant to Section 1.07.

“Interest Rate Basis” means the Eurodollar Rate or the Prime Rate, as selected
by the Borrower in accordance with this Agreement.

“Lien” shall mean, with respect to any Person, any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind with respect to any asset of
such Person (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any similar recording or notice
statute, and any lease having substantially the same effect as the foregoing).

“Loan” shall have the meaning provided in Section 1.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, results of operations or financial condition of the Borrower taken as
a whole or (ii) the validity or enforceability of the Credit Documents.

“Maturity Date” shall mean with respect to any Loan, the date specified in the
respective Notice of Borrowing as the same may be extended pursuant to Section
1.07.

“Minimum Borrowing Amount” shall mean $250,000.

“Note” shall have the meaning provided in Section 1.

“Notice of Borrowing” shall have the meaning provided in Section 1.05.


21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Obligations” shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing to the
Bank pursuant to the terms of this Agreement or any other Credit Document.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Borrower or an ERISA Affiliate and
each plan for the five-year period immediately following the latest date on
which the Borrower or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such a multiemployer or single-employer plan.

“Prime Rate” shall mean the rate of interest equal to the higher (redetermined
daily) of (i) the per annum rate of interest announced by the Bank from time to
time as its prime rate (with any change in such Prime Rate to become effective
as and when such prime rate change shall become effective) or (ii) the Federal
Funds Rate, plus one half of one per cent (0.50 %) per annum. “Federal Funds
Rate” shall mean the average daily Federal Funds Rate as published by the
Federal Reserve Bank of New York in Publication H.15 (or any successor thereto),
or, if no such rate is published, the per annum rate of interest at which
overnight federal funds are from time to time offered to the Bank by any bank in
the interbank market in an amount equal to the principal amount of the
respective Loan, as determined in good faith by the Bank.

“Prime Rate Loan” shall mean a Loan for which the interest rate is the Prime
Rate, plus the Applicable Prime Margin.

“Principal Subsidiary” shall mean any Subsidiary (i) whose net sales or
earnings, as shown by the accounts of such Subsidiary based upon which the most
recent consolidated financial statements delivered to the Bank pursuant to
Sections 5.09 and 6.01 have been prepared, are at least 5% of the consolidated
total net sales or earnings of the Company and its consolidated Subsidiaries as
shown by such financial statements or (ii) whose gross assets, as shown by the
accounts of such Subsidiary based upon which the most recent consolidated
financial statements delivered to the Bank pursuant to Sections 5.09 and 6.01
have been prepared, are at least 5% of the consolidated total gross assets of
the Company and its consolidated Subsidiaries as shown by such consolidated
financial statements.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.


22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under PBGC Regulation Section 4043.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Subsidiary” shall mean any corporation or other entity of which the Borrower
owns, directly or indirectly, such number of outstanding shares as have more
than 50% of the ordinary voting power for the election of directors.

“Taxes” shall have the meaning provided in Section 3.03.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the Commonwealth of Pennsylvania.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

“Wholly Owned Subsidiary” shall mean any Subsidiary in respect of which all
shares (other than directors’ qualifying shares required by law) of the capital
stock of each class, or other such ownership interests, outstanding at the time
as of which any determination is being made, are owned, beneficially and of
record by the Borrower.

“Written” or “in writing” shall mean any form of written communication or a
communication by means of telex, facsimile device, telegraph or cable.

SE CTION 10.
MISCELLANEOUS

10.01  Payment of Expenses, Etc. The Borrower agrees to: (i) pay all reasonable
out-of-pocket costs and expenses of the Bank in connection with the
administration, amendment, modification, waiver or enforcement of the Credit
Documents and the documents and instruments referred to therein and the
protection of the rights of the Bank thereunder (including, without limitation,
the reasonable fees and disbursements of counsel for the Bank); (ii) pay and
hold the Bank harmless from and against any and all present and future stamp and
other similar taxes with respect to the foregoing matters and save the Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the Bank)
to pay such taxes; and (iii) indemnify the Bank, its officers, directors,
employees, representatives and agents from and hold each of them harmless
against any and all losses, liabilities, claims, damages or expenses incurred by
any of them as a result of, or arising out of, or in any way related to, or by
reason of, any investigation, litigation or other proceeding (whether or not the
Bank is a party thereto) related to the entering into and/or performance of this
Agreement or any other Credit Document or the use of the proceeds of any Loans
hereunder (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of the Bank as determined by a court of


23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

competent jurisdiction), including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (whether any such counsel’s fees are incurred in
connection with any investigation, litigation or other proceeding between the
Borrower and the Bank or between the Bank or any third Person or otherwise.) In
case any proceeding shall be instituted in respect of which indemnity may be
sought by the Bank pursuant to this Section, the Bank shall promptly notify the
Borrower thereof provided that failure so to notify the Borrower shall not
relieve the Borrower from its obligations under this Section. The Borrower (i)
shall not be liable for any settlement effected without its consent (which shall
not be unreasonably withheld) and (ii) shall have the right to participate in
the defense of any proceedings for which indemnification may be sought
hereunder.

10.02  Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the Bank
is hereby authorized at any time or from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by the Bank (including, without
limitation, by branches and agencies of the Bank wherever located) to or for the
credit or the account of the Borrower against and on account of the Obligations
and liabilities of the Borrower to the Bank under this Agreement or under any of
the other Credit Documents, irrespective of whether or not the Bank shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured.

10.03  Notices; Financial Information Available Through the SEC. Except as
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing (including telegraphic, telex or
facsimile communication) and mailed, telegraphed, telexed, telecopied or
delivered, at the address specified opposite the signature of the Bank or the
Borrower, as the case may be, below; or, at such other address as shall be
designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telegraphed, telexed or
telecopied or sent by overnight courier, and shall be effective when received.
In the event that this Agreement shall require the Borrower to deliver to the
Bank any financial statements or other similar information, and such statements
or information shall be publicly available at the internet web site of the SEC,
such statements or information shall be deemed delivered in accordance herewith
as of the time the Bank is given notice that such statements or information has
been made available.

10.04  Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, that the Borrower may not assign or transfer any
of its rights or obligations hereunder without the prior written consent of the
Bank.

(b)        Nothing in this Agreement shall prevent or prohibit the Bank from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by the Bank from such Federal Reserve Bank.


24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.05  No Waiver; Remedies Cumulative. No failure or delay on the part of the
Bank in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower and the Bank shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which the
Bank would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Bank to any
other or further action in any circumstances without notice or demand.

10.06  Calculation s; Computations. (a) Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements required to be delivered
hereunder shall be prepared in accordance with GAAP as in effect from time to
time, applied on a basis consistent (except for immaterial changes, or changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited financial statements of the Borrower delivered to the Bank
provided that, if the Borrower notifies the Bank that the Borrower wishes to
amend any covenant contained in Section 6 or 7 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Bank notifies the
Borrower that the Bank wishes to amend any such covenant for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Bank.

(b)        All computations of Fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as applicable, and
all computations of interest shall be made on the basis of the actual number of
days elapsed over a year of 360 days.

10.07  Governing Law; Submission to Jurisdiction; Venue.

(a)        This Agreement and the other Credit Documents and the rights and
obligations of the parties hereunder and thereunder shall be construed in
accordance with and be governed by the law of the Commonwealth of Pennsylvania,
excluding its conflict of law rules. Any legal action or proceeding with respect
to this Agreement or any other Credit Document may be brought in the courts of
the Commonwealth of Pennsylvania or of the United States for the Eastern
District of Pennsylvania, and, by execution and delivery of this agreement, the
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Nothing
herein shall affect the right of the Bank or the holder of the Note to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction.

(b)        The Borrower hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or


25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

claim in any such court that any such action or proceeding brought in any such
court has been brought in an inconvenient forum.

10.08  Cou nterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Bank.

10.09  Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

10.10  Amen dment or Waiver. Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the Bank and (except in the case of a waiver) the Borrower.

10.11   Survival. All indemnities set forth herein including, without
limitation, in Section 1.09, 1.10 or 10.01, shall survive the execution and
delivery of this Agreement and the Note, and the making and repayment of the
Loans.

10.12  Waiver of Jury Trial. Each of the parties to this Agreement hereby
irrevocably waives all right to a trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement, the other Credit
Documents or the transactions contemplated hereby or thereby.


26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

  

Address:

 

QUAKER CHEMICAL CORPORATION


Elm and Lee Streets
Conshohocken, PA 19428
Attn.: Michael Barry
Tel.: 610 832-8500
Fax. 610 832-4494

 

By: 



/s/ MICHAEL F. BARRY

 

 

--------------------------------------------------------------------------------

 

 

Title: Vice President and Chief Financial Officer

 

 

 

 





 

By: 


/s/ D. JEFFRY BENOLIEL

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title: Vice President and General Counsel

  

 

 

PNC BANK, NATIONAL ASSOCIATION


1600 Market Street
Philadelphia, PA 19103
Attn.: John G. Siegrist
Tel.: 215-585-5355
Fax.: 215-585-4144

 

By 



/s/ JOHN G. SIEGRIST

 

 

--------------------------------------------------------------------------------

 

 

Title: Vice President


27